DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: novel and inventive over prior art of record. The closest prior art (Narita et al. US 2005/0126922 A1) discloses the method of electrodeposition comprising an aqueous electrolyte comprising metal salts at relatively high concentrations. The invention according to claim 1 however, requires that fully hydrated solution of the solvate in water has a first molar ratio of water to solvate; wherein the aqueous electrolyte has a second molar ratio of water to solvate, and the second molar ratio is less than the first molar ratio, such that the aqueous electrolyte has a decreased number of free water molecules than the corresponding fully hydrated solution of the solvate in water. Such electrolytes have lower concentration of free water molecules, which suppresses hydrogen evolution reaction during electroplating. 
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794